Citation Nr: 0600288	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to September 1992, with subsequent service 
with the Army National Guard.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2003 
the veteran requested a Travel Board hearing; he did not 
appear for such hearing scheduled in November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.

The veteran claims that he has a low back disability as a 
result of an injury he sustained on active duty for training 
(ACDUTRA).  The record includes documentation that while on 
annual training with the Army National Guard from June 11, 
1993 to June 25, 1993 the veteran sustained a lifting injury 
(on June 20 1993), and was (3 days) later taken to see a 
medic.  A medical record from an unidentified facility dated 
June 23, 1993 reflects that the veteran was seen for 
complaints of back pain/stiffness.  A strain 3 days earlier 
was noted.  Findings included decreased range of motion and 
spasm in the L-S area.  Motrin was prescribed.  The veteran 
alleges he has had continuing treatment for his back and that 
he sees a chiropractor once a month.

The veteran has stated that he was treated at Darnall General 
Hospital in 1993 for his back injury.  When he tried to 
obtain the records from Darnall, he was told they would have 
been sent to the military records department.  The RO 
requested records from Darnall and received a negative 
response from that hospital in November 2001.  The veteran 
informed the RO in his November 2002 notice of disagreement 
that he already knew the records were not located at Darnall 
and that the military records department had not responded to 
his request to obtain these records.  However, the RO did not 
follow up on this information by requesting the records from 
the National Personnel Records Center (NPRC).  

An October 2000 unidentified treatment provider opined that 
the veteran's back pain might be the result of collagen 
vascular disease and that the veteran "probably just has 
some occult connective tissue problem."  A June 2003 
examination by the same doctor states that he "suspects [the 
veteran] might have some element of collagen vascular 
disease, but that has not been proven in this situation."

On November 2000 compensation and pension (C & P) examination 
low back strain was diagnosed.  The examiner did not provide 
an opinion regarding the etiology of the disability.

A September 2002 radiology report notes possible trauma 
related pathology at L-1.  

The veteran has also submitted some records from a private 
chiropractor.  As the veteran reported that he saw the 
chiropractor monthly, the records appear to be incomplete.  

The medical record pertaining to the veteran's low back 
disability presents an incomplete picture of such disability, 
and the nature and etiology of his low back disability 
remains unclear.  A complete record is necessary for the 
determinations that must be made regarding the instant claim.  

In this regard, the veteran is advised that 38 C.F.R. 
§ 3.158(a) provides that where evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.
In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.	The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for back 
disability since his injury in June 
1993 and to provide releases for 
records of all such treatment or 
evaluation.  The RO should obtain 
complete records of all such treatment 
and evaluations from all sources 
identified by the veteran.  This 
development must specifically include 
a request to the NPRC for any medical 
records of June 1993 treatment the 
veteran may have received at Darnall 
General Hospital in Fort Hood, Texas 
that were forwarded to that facility 
for storage.  Complete treatment 
records from the veteran's 
chiropractor should also be secured.  
If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, it should be so documented in 
the claims file, along with an 
explanation for the negative result 
(records unavailability).  

2.	The RO should then arrange for the 
veteran to be examined by an 
orthopedic specialist to determine the 
nature and likely etiology of his 
current back disability and 
specifically, whether it is at least 
as likely as not that the current back 
disability is related to the 
documented injury the veteran 
sustained on ACDUTRA in June 1993.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination, and should explain the 
rationale for all opinions given.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

